Citation Nr: 1308592	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to total disability benefits based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to February 1977.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied the Veteran's claim for TDIU benefits.  The Veteran disagreed and perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for diabetes mellitus type 2, evaluated as 20 percent disabling; peripheral neuropathy of the bilateral lower extremities, evaluated as 20 percent disabling each; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss and erectile dysfunction, both evaluated as noncompensable or zero percent disabling.  The Veteran has a combined disability rating of 60 percent.  He generally contends that his service-connected disabilities prevent him from securing and following substantially gainful employment.

The record includes an October 2007 VA examination indicating that the Veteran uses a hearing aid in the left ear, experiences constant tinnitus, has numbness, burning and tingling in both feet, uses a cane, and that he cannot walk more than a block or two before he has to get off of his feet.  The examiner noted that the Veteran denied having bladder or bowel function impairment or loss of strength.  Examination did not indicate swelling, limitation of range of motion of the lower extremities, motor impairment of either lower extremity, or evidence of muscle wasting or atrophy.  The examiner reported that the Veteran had no difficulty dressing, bathing, or driving.  The examiner did not, however, provide an opinion regarding whether the Veteran was able to follow substantially gainful employment.  

The Veteran is treated by Dr. S.M., D.O., who diagnosed the Veteran with diabetes in December 2005.  Dr. S.M. provided a November 2007 statement that "[d]ue to [the Veteran's] diabetes/diabetic neuropathy, I feel he is unable to perform substantial gainful employment."  The Veteran is also treated by a VA physician, Dr. G.M., D.O., who stated in a November 2007 physician's note, "[p]lease be advised that I feel [the Veteran] is unable to sustain gainful employment due to disability stemming from severe diabetic peripheral neuropathy."  Neither physician discussed the Veteran's symptoms or how those symptoms would impact on the Veteran's ability to work.

The Veteran's spouse provided a November 2009 statement, indicating that she observed the Veteran's complaints of constant numbness, tingling, and burning in his feet and lower legs, and how he complained of having sensation of cold feet when his feet were normal temperature to her touch.  She reported that the Veteran had limited mobility, that he could only stand for up to 15 minutes before he needed to sit, and could only sit for about 30 minutes before he needed to get up and move around.  She reported that the Veteran uses a cane "because of balance problems," and that he is no longer able to accompany her shopping for long periods.  She noted the Veteran had loss of strength and stamina, that he was always tired, and that he was frustrated because he could no longer do household chores such as trash removal or simple car maintenance.  She noted how the Veteran's weight has continued to rise, which she attributed to his service-connected peripheral neuropathy, which makes it difficult for him to exercise.  She also reported how the Veteran has difficulty hearing with background noise, that he often misunderstands and that it would be worse if he did not use hearing aids.

The Board observes that the Veteran's spouse also provided a statement in November 2006.  Briefly, she noted that the Veteran's hearing had worsened, that she often had to repeat herself to him, and that he had difficulty following conversation when background noise was present.  She reported the Veteran's constant numbness and tingling in the legs and feet, and she said he had episodes of swelling in his ankles and feet.  The Veteran told her that he had blurred vision and watery eyes, and she had observed that the Veteran had breathing problems and episodes of shortness of breath.
The Board finds that a new examination is warranted for the following reasons.  The most recent VA examination is more than five years old and the symptoms of peripheral neuropathy, diabetes and hearing loss reported by the Veteran and his wife appear to have worsened since the October 2007 examination.  Additionally, the October VA examiner provided no opinion regarding the Veteran's ability to work.  The conclusory opinions of Dr. S.M. and Dr. G.M. regarding the Veteran's ability to follow substantially gainful employment are not supported by facts as currently represented in the record, and the Board has no way of determining how either physician reached the conclusion that they reported.  

The Board observes that a lay witness can report symptoms they can competently observe.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran's spouse has reported symptoms that she could see and those that the Veteran reported.  That evidence raises the potential that the Veteran's service-connected hearing loss, diabetes and peripheral neuropathy disabilities have worsened to the degree where new disability ratings may be in order and the potential of higher disability ratings is intertwined with the issue on appeal.  Thus, in remanding the claim, the Board directs VA to readjudicate the Veteran's service-connected hearing, diabetes and peripheral neuropathy disabilities, in order to determine whether a TDIU is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inquire whether he can supply or provide access to additional medical records maintained by private medical providers regarding his hearing loss, diabetes and peripheral neuropathy disabilities.  Any records identified should be associated with the Veteran's VA claims folder.  Specifically ask the Veteran about records from Dr. S.M. 

2.  Ensure that all VA treatment records from May 2009 forward are included in the Veteran's VA claims folder (either paper or electronically).
3.  After completing the foregoing to the extent possible, schedule the Veteran for an appropriate VA examination to assess the current nature and extent of his service-connected diabetes and bilateral peripheral neuropathy disabilities.  All testing deemed necessary must be conducted and reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran can follow substantially gainful employment.  Particularly, the examiner must provide a discussion of the impact that the Veteran's diabetes and peripheral neuropathies would likely have on his ability to follow substantial, not marginal, gainful employment.  The Veteran's ability to stand, walk and sit should be specifically addressed in the context of employment.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the actions in paragraphs 1 and 2 above, to the extent possible, schedule the Veteran for a VA audiology examination to assess the current nature and extent of the Veteran's service-connected bilateral hearing loss and tinnitus.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran can follow substantially gainful employment.  Particularly, the examiner must provide a discussion of the impact the Veteran's hearing loss and tinnitus would likely have on his ability to follow substantial, not marginal, gainful employment.  The Veteran's ability to understand conversation with background noise and the ability to conduct conversations over a telephone should be addressed in the context of employment.

5.  Ensure completion of the foregoing and any other development deemed necessary and readjudicate the Veteran's claim for TDIU.  If any of the benefits are not granted, provide the Veteran and his representative with a supplemental statement of the case and return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

